NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1241n.06

                                            No. 12-3028                                    FILED
                                                                                       Nov 29, 2012
                              UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

MERLIN MALONE,                                        )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )
                                                      )       ON APPEAL FROM THE
COMMISSIONER OF SOCIAL SECURITY,                      )       UNITED STATES DISTRICT
                                                      )       COURT FOR THE NORTHERN
       Defendant-Appellee.                            )       DISTRICT OF OHIO



       Before: MARTIN, SILER, and DONALD, Circuit Judges.



       PER CURIAM. Merlin Malone appeals a district court judgment that affirmed the denial of

his application for supplemental security income benefits. See 42 U.S.C. § 405(g). We have

jurisdiction under 28 U.S.C. § 1291 and now affirm.

       Malone alleged that he became disabled in 2006 due to pain in his back, legs, and arms. An

administrative law judge (ALJ) conducted a hearing and found that Malone had the following severe

impairments: “arthritis involving left knee and lumbar spine, status post left scapula fracture,

diminished vision, status post injuries to arms, right wrist, pelvis, and left leg.” The ALJ found that

these impairments were not equivalent to any of the impairments that are listed in 20 C.F.R., Part

404, Subpart P, Appendix 1. The ALJ found that Malone had not engaged in any past relevant work.

However, the ALJ analyzed Malone’s residual functional capacity and determined that he had the

ability to perform a limited range of light work. Thus, the ALJ relied on the testimony of a
No. 12-3028
Malone v. Comm’r of Soc. Sec.

vocational expert to find that Malone was not disabled because he could perform a significant

number of light and sedentary jobs in the economy.

       The ALJ’s opinion became the final decision of the Commissioner when the Appeals Council

declined further review. Malone filed a complaint seeking judicial review. The district court

adopted a magistrate judge’s recommendation and affirmed the Commissioner’s decision on

November 10, 2011. Malone now appeals.

       We review de novo the district court’s conclusion that the ALJ’s decision is supported by

substantial evidence. See Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007). “[W]e do not try

the case de novo, resolve conflicts in evidence, or decide questions of credibility. Instead, we

consider the ALJ’s decision determinative if there is such relevant evidence as a reasonable mind

might accept as sufficient to support the ALJ’s conclusion.” Id. (citation and internal quotation

marks omitted).

       Malone now argues that the ALJ erred by failing to make specific findings on the issue of

whether his impairments were equivalent to one of the impairments that is listed in Appendix 1 of

the regulations. He apparently argues that the ALJ should have made a specific finding on the issue

of whether his musculoskeletal impairments were equivalent to the impairments that are described

in Listing 1.02 of the Appendix.

       Malone had the burden of showing that his impairments were equal or equivalent to a listed

impairment. See Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001). To meet that burden Malone

was required to point to medical signs and laboratory findings that are at least equal to a listed

impairment in duration and severity. See id. “For a claimant to show that his impairment matches

                                                -2-
No. 12-3028
Malone v. Comm’r of Soc. Sec.

a listing, it must meet all of the specified medical criteria. An impairment that manifests only some

of those criteria, no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530

(1990).

          Malone did not argue that he had a listed impairment at his administrative hearing, even

though he was represented by counsel at that time. Nevertheless, the ALJ expressly found that

Malone did not have an impairment or combination of impairments that was equal or equivalent to

any of the impairments that are described in Appendix 1. This finding is supported by substantial

evidence including a report from Dr. Kathryn Drew and other evidence in the record which indicates

that Malone is able to perform a limited range of light work. See Conn v. Sec’y of Health & Human

Servs., 51 F.3d 607, 609 (6th Cir. 1995); Hale v. Sec’y of Health & Human Servs., 816 F.2d 1078,

1083 (6th Cir. 1987). “[T]he ALJ’s findings of fact should not be disturbed unless we are persuaded

that his findings are legally insufficient.” Dorton v. Heckler, 789 F.2d 363, 367 (6th Cir. 1986).

Malone has not met that burden here.

          Malone also argues that the ALJ failed to consider the severity of his impairments in

combination, as prescribed by 20 C.F.R. § 416.920(c). However, the ALJ specifically recognized

his responsibility to determine whether Malone had a severe impairment or combination of

impairments, and whether Malone had an impairment or combination of impairments that were

equivalent to an impairment that is listed in Appendix 1. Malone’s argument is also unpersuasive

because the ALJ considered all of the symptoms that were consistent with the medical evidence in

determining his residual functional capacity. See Loy v. Sec’y of Health & Human Servs., 901 F.2d




                                                 -3-
No. 12-3028
Malone v. Comm’r of Soc. Sec.

1306, 1310 (6th Cir. 1990); Gooch v. Sec’y of Health & Human Servs., 833 F.2d 589, 591–92 (6th

Cir. 1987).

       Malone next argues that the ALJ gave insufficient reasons for discounting his allegations of

disabling pain. However, the ALJ’s decision shows that he properly considered the record and

Malone’s daily activities before making his credibility finding. See Felisky v. Bowen, 35 F.3d 1027,

1037–38 (6th Cir. 1994). The ALJ specifically reasoned that Malone’s credibility was undermined

by his testimony which indicated that he could lift at least twenty pounds and engage in other

activities that require a considerable ability to stand, walk, and use his hands.

       A claimant’s testimony may be discounted if it is contradicted by the medical reports and

other evidence in the record. Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 392 (6th Cir. 2004).

While the medical evidence indicates that Malone does have severe impairments as noted by the

ALJ, it does not specifically support Malone’s testimony regarding the extent of his limitations.

Indeed, there is evidence to support the ALJ’s finding that Malone was able to perform a limited

range of light work. Hence, there is substantial evidence to support the ALJ’s finding that he was

not fully credible. See White v. Comm’r of Soc. Sec., 572 F.3d 272, 287 (6th Cir. 2009); Warner, 375
F.3d at 392.

       The ALJ posed a hypothetical question to the vocational expert to determine the number of

jobs that might be available to Malone despite his impairments. The assumptions in the ALJ’s

question were consistent with the evidence in the record. In response, the vocational expert

identified a significant number of light and sedentary jobs that would be available to the hypothetical

claimant. This response satisfied the Commissioner’s burden of showing that a significant number



                                                 -4-
No. 12-3028
Malone v. Comm’r of Soc. Sec.

of jobs were available to Malone despite his impairments. See Harmon v. Apfel, 168 F.3d 289,

291–92 (6th Cir. 1999). Thus, there was substantial evidence to support the Commissioner’s

ultimate determination that Malone was not entitled to supplemental security income benefits.

       Accordingly, the district court’s judgment is affirmed.




                                               -5-